—Order, Supreme Court, New York County (Kibbie Payne, J.), entered on or about August 31, 1999, which, to the extent appealed from, denied the motion of defendant Olivares Market for summary judgment dismissing the complaint and cross claims against it, unanimously affirmed, without costs.
Since a question of fact remains as to whether defendant-appellant had special use of the purportedly hazardous portion of the sidewalk upon which plaintiff allegedly fell and sustained injury, summary judgment was properly denied (see, Peretich v City of New York, 263 AD2d 410, 411; Santorelli v City of New York, 77 AD2d 825). Concur — Rosenberger, J. P., Williams, Rubin, Saxe and Buckley, JJ.